               Case 3:19-cr-00553-RS Document 35 Filed 04/21/20 Page 1 of 4



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant BARRIOS
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 19-553 RS
15                      Plaintiff,                         STIPULATION AND ORDER
                                                           EXCLUDING TIME UNDER THE
16              v.                                         SPEEDY TRIAL ACT AND
                                                           REQUEST TO CONTINUE CHANGE
17      VICTOR BARRIOS,                                    OF PLEA
18                      Defendant.
19

20

21           The parties jointly request to continue the change of plea hearing in the above-
22   captioned matter from May 26, 2020 at 2:30 p.m. to June 30, 2020 at 2:30 pm.
23           The parties further stipulate and request that, under the Speedy Trial Act, the Court
24   exclude the time from May 26, 2020, to June 30, 2020. Under 18 U.S.C. § 3161(h)(7)(A), the
25   Court may appropriately exclude time “on the basis of his findings that the ends of justice
26   served by taking such action outweigh the best interest of the public and the defendant in a
27   speedy trial.” Although the Speedy Trial Act does not directly address continuances stemming
28   from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
               Case 3:19-cr-00553-RS Document 35 Filed 04/21/20 Page 2 of 4



 1   continuance and exclude time in such circumstances. See, e.g., Furlow v. United States, 644
 2   F.2d 764 (9th Cir. 1981) (finding no Speedy Trial Act violation where the district court granted
 3   an ends-of-justice continuance following the eruption of Mt. St. Helens).
 4           On March 16, 2020, Northern District of California Chief District Judge Phyllis J.
 5   Hamilton issued General Order No. 72, In Re: Coronavirus Disease Public Health Emergency.
 6   General Order No. 72 sets forth the Court’s finding that—in light of the state of emergency
 7   declared by the President of the United States and California; recommendations by the Centers
 8   for Disease Control and Prevention (CDC) and other public health departments to avoid large
 9   gatherings of people and to particularly avoid person-to-person contact among the elderly and
10   other vulnerable populations; the shelter-in-place directives; and the Court’s consideration of
11   the various interests implicated by the COVID-19 outbreak “including: the health of jurors,
12   witnesses, parties, attorneys, the public, court staff, Probation and Pretrial Services staff,
13   chambers staff, and judges; the constitutional rights of criminal defendants and other parties;
14   and the public’s interest in, and the court’s duty to ensure, the effective and expeditious
15   administration of justice”; the Court’s reduced ability to obtain an adequate spectrum of jurors
16   and the limitations on availability of counsel and court staff to be present in the courtroom
17   based on COVID-19 and responses to the public health emergency—the ends of justice are
18   served by ordering the continuances of trials commencing before May 1, 2020, and by
19   postponing appearances with the defendant’s consent. On March 23, 2020, the Court closed
20   the San Jose courthouse entirely until April 7, 2020. General Order 73 (amended). On March
21   25, 2020, the Court also closed the Oakland and Eureka/McKinleyville courthouses. Id.
22           General Order 72 found that the ends of justice served by ordering continuances
23   outweigh the interest of the public and any defendant’s right to a speedy trial pursuant to 18
24   U.S.C. § 3161(h)(7)(A). The parties stipulate that General Order 72 applies to the above-
25   captioned case, specifically. COVID-19 is a global pandemic. To avoid the spread of COVID-
26   19, the state of California is currently ordered to shelter in place and “heed the current State
27   public health directives.” California Executive Order N-33-20, available at
28   https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf (issued March 19, 2020). A number



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
               Case 3:19-cr-00553-RS Document 35 Filed 04/21/20 Page 3 of 4



 1   of other states have also ordered people to stay at home.
 2   https://www.cnn.com/2020/03/23/us/coronavirus-which-states-stay-at-home-order-
 3   trnd/index.html. These realities hamper counsels’ ability to meet with the defendant, relevant
 4   personnel, and witnesses. A failure to grant the requested exclusion of time and continuance
 5   would therefore unreasonably deny counsel continuity of counsel or deny counsel the
 6   reasonable time necessary for effective preparation, taking into account the exercise of due
 7   diligence. A continuance and exclusion of time from May 26, 2020, to June 30, 2020 is
 8   therefore appropriate under 18 U.S.C. § 3161(h)(7)(B)(iv), as the ends of justice served the
 9   granting of such continuance outweigh the best interest of the public and the defendant in a
10   speedy trial.
11

12           IT IS SO STIPULATED.
13

14
                       April 21, 2020                      DAVID L. ANDERSON
15                     Dated                               United States Attorney
                                                           Northern District of California
16

17                                                                   /S
                                                           MOLLY PRIEDEMAN
18                                                         Assistant United States Attorney
19

20
                      April 21, 2020                       STEVEN G. KALAR
21                    Dated                                Federal Public Defender
                                                           Northern District of California
22
                                                                     /S
23                                                         SOPHIA WHITING
24                                                         Assistant Federal Public Defender

25

26

27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 3
               Case 3:19-cr-00553-RS Document 35 Filed 04/21/20 Page 4 of 4



 1                                                 ORDER
 2           For the reasons set forth in this Court’s General Order No. 72, set forth below in this
 3   Order, and set forth in the parties’ stipulation, this Court finds that continuance and exclusion
 4   from the time limits applicable under 18 U.S.C. § 3161 from May 26, 2020 to June 30, 2020 is
 5   warranted and serves the ends of justice, and outweighs the best interest of the public and the
 6   defendant in a speedy trial, in this case. 18 U.S.C. § 3161(h)(7)(A).
 7           Responding to the COVID-19 (Coronavirus Disease) pandemic, numerous states,
 8   including California, are currently ordered to shelter in place and “heed the current State public
 9   health directives.” California Executive Order N-33-20, available at
10   https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf (issued March 19, 2020). These
11   limits serve the public interest in stemming the spread of COVID-19 and therefore serve the
12   ends of justice. 18 U.S.C. § 3161(h)(7)(A). These realities also mean that without the
13   requested continuance, counsel would lack reasonable time necessary for effective preparation,
14   taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).
15   Based on these findings, the Court hereby ORDERS that the change of plea hearing on May
16   26, 2020 at 2:30 pm is continued to June 30, 2020 at 2:30 pm and that the time between May
17   26, 2020 and June 30, 2020 is excluded under the Speedy Trial Act.
18

19

20

21           IT IS SO ORDERED.
22

23
             April 21, 2020
             ___________________                   _____________________________________
24
             Dated                                 THE HONORABLE RICHARD SEEBORG
25                                                 United States District Judge

26

27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 4
